Citation Nr: 0834225	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-18 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from December 1940 to May 
1941 and from March 1942 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 1995 decision, the Board denied the 
veteran's claim for service connection for bilateral hearing 
loss.  

2.  Evidence added to record since the Board's September 1995 
decision was not previously of record, and is not cumulative 
and redundant of other evidence previously considered, but 
when viewed by itself or in the context of the entire record, 
does not relate to a fact not previously established that is 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The September 1995 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 5108 and 7104 (West 2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The Board notes that an April 2004 VCAA letter explained the 
evidence necessary to substantiate his  petition to reopen 
the previously denied claim of entitlement to service 
connection for bilateral hearing loss.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, the April 2004 VCAA notification letter is 
compliant with Kent.  This letter specifically informed the 
veteran as to what evidence would be necessary to 
substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denial.  The veteran was told to submit evidence 
pertaining to the reason his claim was previously denied, and 
the letters notified the veteran of the reason for the prior 
final denial (i.e. the element of the service connection 
claim that was deficient).  

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of a disability rating and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission was not prejudicial because the 
preponderance of the evidence is against the claim and no 
disability rating or effective date will be assigned.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in June 2004 was decided after the issuance of an initial 
VCAA notice.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examination.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

New and Material Evidence

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, an appeal is made, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. § 20.1100 (2007).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in November 2003, the new version of 
the regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2007).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records.  38 C.F.R. § 3.156(c).

Analysis

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was initially denied by the RO in a 
September 1992 rating decision.  The veteran filed a notice 
of disagreement, the RO issued a statement of the case, and 
the veteran filed a timely substantive appeal (VA Form 9 or 
equivalent statement) to perfect his appeal to the Board.

The veteran's claim for service connection was denied by the 
Board in a September 1995 decision.  That decision was not 
appealed and is final.  See 38 U.S.C.A. § 7104.
 
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the last final VA 
(Board) decision as to the veteran's claim for service 
connection for bilateral hearing loss included the veteran's 
service medical records and VA medical records.  

The veteran's service medical records show that the veteran 
did not report any complaints regarding hearing loss at the 
time of his completion of an April 1940 report of medical 
history.  His November 1940 enlistment examination showed 
normal hearing.  Service medical records dated in March 1941 
indicate that the veteran was treated for chronic bilateral 
otitis media of an undetermined cause, which was found to 
have existed prior to his enlistment.  Upon examination, his 
ears were suppurative and draining, but records show that two 
weeks of treatment with medication resolved his symptoms.  
Hearing was 20/20 bilaterally.  

An April 1941 certificate of disability for discharge shows 
that the veteran was recommended for discharge due to 
moderately severe, chronic bilateral otitis media.  His 
hearing was 20/20 in his left ear and 10/20 in his right ear.  

The veteran reenlisted in March 1942, wherein his induction 
examination was negative for ear, nose, or throat 
abnormalities.  His ears were dry and his hearing was 20/20 
bilaterally.  At his November 1945 separation examination his 
hearing was 15/15 bilaterally.  A history of headaches and 
sinus drainage, secondary to sinusitis which preexisted 
enlistment, was noted.  

An April 1992 VA examination report states that audiometric 
evaluation showed right ear hearing of 30 decibels at 500 
Hertz, 40 decibels at 1000 and 2000 Hertz, and 35 decibels at 
4000 Hertz.  Left ear hearing was 40 decibels at 500 Hertz, 
45 decibels at 1000 Hertz, 40 decibels at 2000 Hertz, and 30 
decibels at 4000 Hertz.  Speech recognition scores were 100 
percent in the right ear and 96 percent in the left ear.  The 
diagnosis was mild mixed hearing loss through 4000 Hertz 
bilaterally, with moderate to severe sensorineural hearing 
loss.  The VA examiner noted that the veteran had negative 
middle ear pressure and absent acoustic reflexes bilaterally, 
indicative of bilateral middle ear pathology.

The evidence added to the record subsequent to the Board's 
September 1995 decision includes VA medical records and 
statements from the veteran's family.

A May 2000 VA audiology report states that the veteran 
reported a history of middle ear infections and eustachian 
tube dysfunction, as well as a history of noise exposure 
during World War II.  The diagnosis was mild conductive 
hearing loss of the right ear, with mild to moderately severe 
conductive hearing loss.  

A July 2003 VA audiology report indicates that the veteran 
was diagnosed with bilateral mixed hearing loss following an 
audiological examination.  

November 2003 statements from the veteran's grandchildren and 
daughter-in-law indicate that the veteran has hearing loss, 
which is getting worse.  

A November 2003 statement from the veteran's wife reports 
that the veteran had hearing loss from service to the 
present.  

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final Board decision in 1995.  The veteran's 
VA medical records and statements from his family are not 
cumulative and redundant of the evidence in the claims file 
at the time of the Board's September 1995 decision.  Thus, 
that evidence is considered "new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the Board's prior final denial was 
that there was no medical evidence of record demonstrating 
that the veteran's current bilateral hearing loss was 
incurred or aggravated during his military service.   

The record submitted by the veteran during the years since 
the Board's September 1995 decision refers primarily to the 
evaluation and treatment, i.e., the current diagnosis and 
severity, of his current bilateral hearing loss.  See Morton 
v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing the veteran's current condition are 
immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the veteran's assertions that he is 
entitled to service connection because he had complaints of 
hearing loss and treatment for otitis media during his 
service.  However, the Board points out that the only 
treatment for his ears was for an acute episode of otitis 
media, and that subsequent physical examinations from his 
second period of service were negative.  Moreover, at his 
entrance and separation examinations for his second period of 
service, he denied experiencing any problems with his hearing 
or ears.  Regardless, the mere fact that he was treated for 
otitis media during his service is insufficient, 
in and of itself, to suggest in-service incurrence or 
aggravation of bilateral hearing loss.  This is especially 
true in the absence of any medical evidence suggesting this 
might have occurred in this particular instance.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical 
evidence linking a current disability, even assuming the 
veteran has one, to his service in the military).

Furthermore, the Board acknowledges that the veteran has 
repeatedly asserted that his history of hearing loss began 
while he was in the military.  Such statements are presumed 
credible when considered in conjunction with a petition to 
reopen a claim.  However, such statement must be considered 
in the context of the record as a whole to determine whether 
it raises a reasonable possibility of substantiating the 
claim.  The Board again points out that there is no medical 
evidence confirming that the veteran had a chronic middle ear 
disability, resulting in hearing loss, versus an isolated 
episode of acute otitis media during his first period of 
service.  Moreover, while the veteran's VA medical records 
show recent evidence of treatment for bilateral hearing loss, 
it does not demonstrate that the veteran's current bilateral 
hearing loss is related to his military service.  As such, 
the additional evidence considered in conjunction with the 
record as a whole does not raise a reasonable possibility of 
substantiating the claim.  In short, these medical records, 
as well as the veteran's statements, do not show a causal 
relationship between his service in the military and his 
current bilateral hearing loss, nor do they otherwise verify 
the circumstances of his service.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
veteran's previously denied claim for service connection for 
bilateral hearing loss has not been received subsequent to 
the last final Board decision in September 1995.  In the 
absence of new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  As such, the veteran's claim is not 
reopened.


ORDER

The appeal to reopen a claim for service connection for 
bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


